

EXHIBIT 10.30
AMENDED AND RESTATED
TEMECULA VALLEY BANK
SPLIT DOLLAR AGREEMENT


THIS AGREEMENT is adopted this 29th day of December 2006, by and between
TEMECULA VALLEY BANK, a commercial bank, located in Temecula, California (the
"Company"), and DONALD A. PITCHER (the "Executive"). This Agreement amends and
restates the Split Dollar Agreement originally entered into on September 30,
2004, and shall append the Split Dollar Endorsement entered into on that date.


INTRODUCTION


To encourage the Executive to remain an employee of the Company, the Company is
willing to divide the death proceeds of a life insurance policy on the
Executive's life. The Company will pay life insurance premiums from its general
assets.


AGREEMENT


The Company and the Executive agree as follows:


Article 1
General Definitions


The following terms shall have the meanings specified:


    1.1    “Insured” means the Executive.


    1.2    “Insurer” means each life insurance carrier in which there is a Split
Dollar Policy Endorsement attached to this Agreement.


    1.3    “Policy” means the specific life insurance policy or policies issued
by the Insurer.


    1.4     “Salary Continuation Agreement” means that Salary Continuation
Agreement between the Company and the Executive entered into on even date
herewith or as subsequently amended.


    1.5    “Change in Control” means:

(a)
A change in the ownership of the capital stock of the Company, whereby another
corporation, person, or group acting in concert (hereinafter this Agreement
shall collectively refer to any combination of these three [another corporation,
person, or group acting in concert] as a “Person”) as described in Section
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), acquires, directly or indirectly, beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of a number of shares
of capital stock of the Company which constitutes twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding capital
stock then entitled to vote generally in the election of directors; or
(b)
The persons who were members of the Board of Directors of the Company
immediately prior to a tender offer, exchange offer, contested election or any
combination of the foregoing, cease to constitute a majority of the Board of
Directors; or
(c)
The adoption by the Board of Directors of the Company of a merger, consolidation
or reorganization plan involving the Company in which the Company is not the
surviving entity, or a sale of all or substantially all of the assets of the
Company. For purposes of this Agreement, a sale of all or substantially all of
the assets of the Company shall be deemed to occur if any Person acquires (or
during the 12-month period ending on the date of the most recent acquisition by
such Person, has acquired) gross assets of the Company that have an aggregate
fair market value equal to twenty-five percent (25%) or more of the fair market
value of all of the respective gross assets of the Company immediately prior to
such acquisition or acquisitions; or
(d)
A tender offer or exchange offer is made by any Person which results in such
Person beneficially owning (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) either twenty-five percent (25%) or more of the Company’s
outstanding shares of Common Stock or shares of capital stock having twenty-five
(25%) or more the combined voting power of the Company’s then outstanding
capital stock (other than an offer made by the Company), and sufficient shares
are acquired under the offer to cause such person to own twenty-five (25%) or
more of the voting power; or
(e)
Any other transactions or series of related transactions occurring which have
substantially the same effect as the transactions specified in any of the
preceding clauses of this Section 1.5.

 
Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change in Control under this
Section 1.5.


Article 2
Policy Ownership/Interests


    2.1    Company Ownership. The Company is the sole owner of the Policy and
shall have the right to exercise all incidents of ownership. The Company shall
be the beneficiary of the remaining death proceeds of the Policy after the
Interest of the Executive or the Executive’s transferee has been paid according
to Section 2.2 below.


    2.2    Executive's Interest. The Executive shall have the right to designate
the beneficiary of the death proceeds. The Executive shall also have the right
to elect and change settlement options that may be permitted. Upon the
termination of this Agreement pursuant to Article 7, the Executive, the
Executive’s transferee or the Executive’s beneficiary shall have no rights or
interests in the Policy and no death benefit shall be paid under this Section
2.2.


        2.2.1    Death During Active Service. If the Executive dies while in the
active service of the Company, the Executive's beneficiary shall receive
$793,974 (Seven Hundred Ninety-three Thousand Nine Hundred Seventy-four
Dollars).


        2.2.2    Death During Payment of a Benefit under the Salary Continuation
Agreement. If the Executive Dies after any benefit payments have commenced under
Article 2 of the Salary Continuation Agreement but before receiving all such
payments, the Bank shall cease paying the remaining Salary Continuation benefit,
if any, and the Executive’s beneficiary shall receive a Split Dollar benefit
equal to the remaining Accrued Liability Balance, as defined in the Salary
Continuation Agreement.


        2.2.3    Death After Termination of Employment But Before Commencement
of Payment under the Salary Continuation Plan. If the Executive is entitled to a
benefit under Article 2 of the Salary Continuation Agreement, but dies prior to
the commencement of said benefit payments, the Company shall pay no benefit
under the Salary Continuation Agreement and the Executive's beneficiary shall
receive the split dollar death benefit described in Section 2.2.1 of this
Agreement.


        2.2.4    Death After Payment of all Benefits Under the Salary
Continuation Agreement. If the Executive Dies after all benefit payments have
been made under Article 2 of the Salary Continuation Agreement, no benefits
shall be paid under this Agreement.
 
    2.3    Comparable Coverage upon Change in Control. Upon a Change in Control,
the Company shall not amend, terminate or otherwise abrogate the Executive’s
Interest in the Policy unless the Company replaces the Policy with a comparable
insurance policy to cover the benefit provided under this Agreement and the
Company and the Executive execute a new Split Dollar Policy Endorsement for said
comparable insurance policy. The Policy or any comparable policy shall be
subject to the claims of the Company’s creditors.


Article 3
Premiums
 
    3.1    Premium Payment. The Company shall pay any premiums due on the
Policy.

    3.2    Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the amount of the current term rate for
the Executive's age multiplied by the aggregate death benefit payable to the
Executive's beneficiary. The "current term rate" is the minimum amount required
to be imputed under Revenue Rulings 64-328 and 66-110, or any subsequent
applicable authority.


    3.3    Imputed Income.  The Company shall impute the economic benefit to the
Executive on an annual basis.


Article 4
Assignment


The Executive may assign without consideration all of the Executive’s interests
in the Policy and in this Agreement to any person, entity or trust. In the event
the Executive transfers all of the Executive’s interest in the Policy, then all
of the Executive's interest in the Policy and in the Agreement shall be vested
in the Executive’s transferee, who shall be substituted as a party hereunder and
the Executive shall have no further interest in the Policy or in this Agreement.


Article 5
Insurer


The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.


Article 6
Claims and Review Procedure


    6.1    Claims Procedure. Any person or entity who has not received benefits
under the Agreement that he or she believes should be paid (the “claimant”)
shall make a claim for such benefits as follows:


        6.1.1    Initiation - Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.


        6.1.2    Timing of Company Response. The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.


        6.1.3    Notice of Decision. If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:
(a)
The specific reasons for the denial,
(b)
A reference to the specific provisions of this Agreement on which the denial is
based,
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,
(d)
An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) (29 United States Code section 1132(a)) following an adverse benefit
determination on review.

 
    6.2    Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:


        6.2.1    Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.


        6.2.2    Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


        6.2.3    Considerations on Review. In considering the review, the
Company shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.


        6.2.4    Timing of Company Response. The Company shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.


        6.2.5    Notice of Decision. The Company shall notify the claimant in
writing of its decision on review. The Company shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:
(a)
The specific reasons for the denial,
(b)
A reference to the specific provisions of this Agreement on which the denial is
based,
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 
Article 7
Amendments and Termination


    7.1    This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive. In the event that the Company
decides to maintain the Policy after the termination of the Agreement, the
Company shall be the direct beneficiary of the entire death proceeds of the
Policy.


    7.2    Notwithstanding any provision of this Agreement to the contrary, the
Company shall not pay any benefit under this Agreement if the Company terminates
the Executive's employment for:
(a)
Willful breach of duty in the course of employment or habitual neglect of
employment responsibilities and duties;
(b)
Conviction of any felony or crime involving moral turpitude, fraud or
dishonesty;
(c)
Willful violation of any state or federal banking or securities law, the rules
or regulations of any banking agency, or any material Company rule, policy or
resolution resulting in an adverse effect on the Company; or
(d)
Disclosure to any third party by the Executive, without authority or permission,
of any secret or confidential information of the Company.

 
    7.3    Suicide or Misstatement. The Company shall not pay any benefit under
this Agreement if the Executive commits suicide within three years after the
date of this Agreement. In addition, the Company shall not pay any benefit under
this Agreement if the Executive has made any material misstatement of fact on an
employment application or resume provided to the Company, or on any application
for any benefits provided by the Company to the Executive.


Article 8
Miscellaneous


    8.1    Binding Effect. This Agreement shall bind the Executive and the
Company and their beneficiaries, survivors, executors, administrators and
transferees, and any Policy beneficiary.


    8.2    No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company's right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive's right to terminate employment at any
time.


    8.3    Applicable Law. The Agreement and all rights hereunder shall be
governed by and construed according to the laws of the State of California,
except to the extent preempted by the laws of the United States of America.


    8.4    Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company.


    8.5    Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Split Dollar Agreement by one party to
another shall be in writing, shall be signed by the party giving or making the
same, and may be given either by delivering the same to such other party
personally, or by mailing the same, by United States certified mail, postage
prepaid, to such party, addressed to his or her last known address as shown on
the records of the Company. The date of such mailing shall be deemed the date of
such mailed notice, consent or demand.


    8.6    Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


    8.7    Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:
(a)
Interpreting the provisions of this Agreement;
(b)
Establishing and revising the method of accounting for this Agreement;
(c)
Maintaining a record of benefit payments; and
(d)
rules and prescribing any forms necessary or desirable to administer this
Agreement.

 
    8.8    Named Fiduciary. The Company shall be the named fiduciary and
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive and the Company consent to this Agreement on
the date above written.


EXECUTIVE:                                                                    COMPANY:
                                                                            TEMECULA
VALLEY BANK

        By: /s/ Donald A. Pitcher     By: /s/ Stephen H. Wacknitz

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Chief Executive Officer and President


 
 

--------------------------------------------------------------------------------

 



